Case 2:18-cv-09768-FMO-KS Document 148 Filed 03/09/20 Page 1 of 10 Page ID #:4000



    1
        Mark Punzalan (CA Bar No. 247599)
    2   Email: mark@chanpunzalan.com
    3   Nicole Daryanani (CA Bar No. 328068)
        Email: nicole@chanpunzalan.com
    4   CHAN PUNZALAN LLP
    5   2000 Alameda de las Pulgas, Suite 154
        San Mateo, CA 94403
    6   Telephone: 650.362.4150
    7   Fax: 650.362.4151

    8   Counsel for Defendants
        Jadoo TV, Inc. and Sajid Sohail
    9
   10
                              UNITED STATES DISTRICT COURT
   11
                            CENTRAL DISTRICT OF CALIFORNIA
   12
                                     WESTERN DIVISION
   13
   14
        DISH NETWORK L.L.C.,                    Case No. 2:18-cv-09768-FMO-KS
   15
                     Plaintiff,                 NOTICE OF MOTION AND
   16                                           MOTION TO RECONSIDER
              vs.
   17                                           ORDER GRANTING PLAINTIFF
      JADOOTV, INC., SAJID SOHAIL,              DISH NETWORK, LLC’S MOTION
   18                                           TO COMPEL JADOO TV, INC.’S
      HASEEB SHAH, EAST WEST
   19 AUDIO VIDEO, INC., and PUNIT              PRODUCTION OF DOCUMENTS
      BHATT,                                    PURSUANT TO LOCAL RULE 7-
   20                                           18; MEMORANDUM OF POINTS
   21                Defendants.                AND AUTHORITIES IN SUPPORT
   22
   23                                           Date: May 13, 2020
                                                Time: 10:00 AM
   24                                           Courtroom: 580
   25
                                                Judge: Honorable Karen L. Stevenson
   26
   27

   28
          MOTION TO RECONSIDER ORDER GRANTING PLAINTIFF DISH NETWORK, LLC’S MOTION TO
          COMPEL JADOO TV, INC.’S PRODUCTION OF DOCUMENTS PURSUANT TO LOCAL RULE 7-18
                                    Case No. 2:18-CV-09768-FMO-KS
Case 2:18-cv-09768-FMO-KS Document 148 Filed 03/09/20 Page 2 of 10 Page ID #:4001



    1                                 NOTICE OF MOTION
    2         PLEASE TAKE NOTICE that on May 13, 2020, at 10:00 a.m. before the
    3   Honorable Judge Karen L. Stevenson, at the United States District Court for the
    4   Central District of California, Roybal Federal Building and Courthouse, 255 E.
    5   Temple St., Los Angeles, CA, 90012, Courtroom 580, 5th Floor, Defendant Jadoo
    6   TV, Inc. (“JadooTV”) will move the Court pursuant To Local Rule 7-18 for an order
    7   granting reconsideration of its order granting Plaintiff Dish Network, LLC’s Motion
    8   To Compel Jadoo TV, Inc.’s Production Of Documents. This motion is made
    9   following the conference of counsel pursuant to L.R. 7-3 which took place on
   10   Monday, March 2, 2020.
   11                CONCISE STATEMENT OF THE RELIEF SOUGHT
   12         JadooTV respectfully requests that the Court reconsider its original findings
   13   in its Order on the Motion to Compel (Dkt. No. 145) that JadooTV has “refus[ed] to
   14   produce documents in response to Plaintiff’s RFPs” and that “Jadoo has sought at
   15   every turn to evade its discovery obligations in this lawsuit” (Docket No. 145 at 7).
   16                MEMORANDUM OF POINTS AND AUTHORITIES
   17   I. INTRODUCTION
   18         JadooTV respectfully requests that the Court reconsider certain findings in its
   19   Order on Dish Network L.L.C.’s (“DISH”) Motion to Compel Production of
   20   Documents (Dkt. No. 145).
   21         In JadooTV’s Opposition to Plaintiff Dish Network L.L.C.’S Motion to
   22   Compel Production of Documents (Dkt No. 138), JadooTV argued that DISH failed
   23   to adequately meet and confer because DISH’s counsel, before filing the motion to
   24   compel, spoke with JadooTV’s counsel just once after the bankruptcy stay was
   25   lifted. (Dkt No. 138). In response, DISH filed its Supplemental Memorandum In
   26   Support Of Motion To Compel Jadoo Tv, Inc.’s Production Of Documents
   27   (“Supplemental Memorandum”) and a supporting declaration (“Supplemental
   28   Declaration”) (Docket Nos. 140 and 140-1, respectively) and set forth facts to
                                                  1
                           MOTION FOR RECONSIDERATION BY JADOO TV, INC.
                                    Case No. 2:18-CV-09768-FMO-KS
Case 2:18-cv-09768-FMO-KS Document 148 Filed 03/09/20 Page 3 of 10 Page ID #:4002



    1   contend that it extensively met and conferred with JadooTV. However, DISH’s
    2   Supplemental Memorandum and Supplemental Declaration misleadingly contained
    3   no mention of the discovery process undertaken by both parties with the Bankruptcy
    4   Court during the bankruptcy stay and that JadooTV worked diligently to comply
    5   with the Bankruptcy Court’s directives regarding discovery. Because DISH’s
    6   motion to compel was taken under submission without a hearing, JadooTV had no
    7   opportunity to rebut these misleading facts. Thus, JadooTV respectfully submits this
    8   motion for reconsideration for the Court to consider additional facts that could not
    9   have been presented at the time of the decision.
   10         Indeed, DISH’s Supplemental Memorandum and Supplemental Declaration
   11   sets forth facts that create a misleading narrative of the discovery history before the
   12   filing of the motion to compel. In particular, Dish’s Supplemental Memorandum and
   13   Supplemental Declaration fails to mention or describe the discovery process guided
   14   by Judge William Lafferty of the United States Bankruptcy Court for the Northern
   15   District of California. JadooTV complied with the directives set forth by the
   16   Bankruptcy Court and fulfilled its discovery obligations while the case was stayed.
   17   DISH’s Supplemental Memorandum and Supplemental Declaration claims JadooTV
   18   refused to produce documents and evaded discovery obligations. But as detailed
   19   herein, JadooTV produced documents throughout the bankruptcy process at the
   20   direction of Judge Lafferty.
   21         Moreover, DISH failed to conduct any such conference with JadooTV’s
   22   current counsel before filing its motion to compel, and as explained more fully
   23   below, DISH filed the Joint Stipulation with JadooTV’s authorization. On these
   24   grounds, JadooTV respectfully requests that the Court reconsider its order on the
   25   motion to compel.
   26   II. STATEMENT OF ISSUES TO BE DECIDED
   27         Whether a motion for reconsideration of the Court’s order on the motion to
   28   compel is proper where DISH’s Supplemental Memorandum and Supplemental
                                                   2
                            MOTION FOR RECONSIDERATION BY JADOO TV, INC.
                                     Case No. 2:18-CV-09768-FMO-KS
Case 2:18-cv-09768-FMO-KS Document 148 Filed 03/09/20 Page 4 of 10 Page ID #:4003



    1   Declaration contains factual inaccuracies regarding JadooTV’s discovery production
    2   and makes no mention of the discovery process guided by the Bankruptcy Court
    3   during the bankruptcy stay.
    4   III. STATEMENT OF FACTS
    5   Discovery Process During the Bankruptcy Process
    6         As an initial matter, JadooTV’s current counsel was not part of any meet and
    7   confer process before the stay. See accompanying Declaration of Mark Punzalan
    8   (“Punzalan Decl.”) ¶¶ 1,2. JadooTV filed for bankruptcy on May 31, 2019.
    9   Punzalan Decl., ¶ 3, Ex. A. JadooTV’s current counsel was first retained to replace
   10   JadooTV’s previous counsel in early July 2019, after JadooTV filed its Chapter 11
   11   proceeding in the Northern District of California. Punzalan Decl., ¶¶ 2, 4, Ex. 4. The
   12   Bankruptcy Court approved the retention of JadooTV’s current counsel on
   13   September 5, 2019. Punzalan Decl., ¶ 4, Ex. 4
   14         Once JadooTV’s current counsel was retained, Judge Lafferty allowed
   15   JadooTV’s new counsel some time to get up to speed regarding the discovery issues.
   16   Judge Lafferty expressed that DISH should be allowed to take some discovery but
   17   also noted the burden being placed on JadooTV to conduct discovery while engaged
   18   in a bankruptcy process. Punzalan Decl., ¶ 5, Ex. C. As such, on September 4, 2020,
   19   the parties appeared before a hearing with Judge Lafferty, and Judge Lafferty
   20   directed the parties to meet and confer regarding what discovery could be produced
   21   without undue burden to JadooTV. Punzalan Decl., ¶ 5, Ex. C. In response to Judge
   22   Lafferty’s directives, Jadoo identified documents that could be unduly burdensome
   23   for JadooTV to produce while focused on its bankruptcy proceeding. Id.
   24         During the stay, the parties appeared frequently in front of the Bankruptcy
   25   Court at Judge Lafferty’s direction and discussed discovery matters during these
   26   hearings. During another hearing on September 16, 2019, Judge Lafferty stated his
   27   intent to find a “middle ground” of discovery requests that could be responded to
   28   “with less effort than normally is required in discovery, which is a big deal.
                                                 3
                           MOTION FOR RECONSIDERATION BY JADOO TV, INC.
                                    Case No. 2:18-CV-09768-FMO-KS
Case 2:18-cv-09768-FMO-KS Document 148 Filed 03/09/20 Page 5 of 10 Page ID #:4004



    1   Pretty time-intensive and pretty time sinkish (ph.).” Punzalan Decl., ¶ 6, Ex. D
    2   (Transcript of September 16, 2019 Hearing at 19-20 (emphasis added)). Judge
    3   Lafferty stated his preference that JadooTV focus on finding documents in a manner
    4   that would be “relatively easily doable.” Punzalan Decl., ¶ 6, Ex. D (Transcript of
    5   September 16, 2019 Hearing at 30, line 15. During this September 16th hearing, the
    6   Court directed JadooTV to make a proposal to DISH on or before September 23,
    7   2019 regarding the production of documents for categories DISH identified as
    8   important: 1) eMedia, and 2) South Asian Super Pac (“SASP”). Punzalan Decl., ¶ 6,
    9   Ex. D (Transcript of September 16, 2019 Hearing at 33-36). As the Court directed,
   10   JadooTV made this proposal on September 23, 2019. Punzalan Decl., ¶¶ 5, 7; Exs.
   11   C, E. It should be noted that during this time, DISH began its pattern of failing to
   12   meet and confer regarding discovery issues. Rather than pick up the phone and call
   13   JadooTV’s counsel, DISH began its pattern of submitting complaints to Judge
   14   Lafferty before even notifying JadooTV’s counsel of these issues. Punzalan Decl., ¶
   15   7; Ex. E. (“JadooTV, however, certainly wishes that DISH would have first raised
   16   this in a direct meet and confer between the parties rather than burdening the Court
   17   with a discovery dispute that may have turned out not to be a dispute at all.”)
   18         During the next hearing with Judge Lafferty on October 2, 2019, Judge
   19   Lafferty directed JadooTV to meet and confer with DISH to identify the specific
   20   burdens involved with producing certain categories of documents. As Judge Lafferty
   21   directed, JadooTV identified these burdens but expressed its desire to further meet
   22   and confer to resolve any further discovery issues. Punzalan Decl., ¶ 8, Ex. F.
   23   During the next hearing on October 23, 2019, Judge Lafferty continued to guide the
   24   parties in discovery and directed JadooTV to produce documents related to Haseeb
   25   Shah, documents from eight custodians identified by DISH in an October 22, 2019
   26   submission to the Court, sales and financial documents, and all documents directed
   27   by Judge Stevenson in Dkt. No 96. Punzalan Decl., ¶ 9, Ex. G.” JadooTV produced
   28   the documents directed by Judge Lafferty. Punzalan Decl., ¶ 10, Ex. H.
                                                  4
                            MOTION FOR RECONSIDERATION BY JADOO TV, INC.
                                     Case No. 2:18-CV-09768-FMO-KS
Case 2:18-cv-09768-FMO-KS Document 148 Filed 03/09/20 Page 6 of 10 Page ID #:4005



    1         However, similar to DISH’s attempt in this motion to compel, DISH
    2   continued to try and create the appearance to the Bankruptcy Court that JadooTV
    3   was engaging in discovery impropriety without any attempt to confer with
    4   JadooTV’s counsel. On November 11, 2019, JadooTV submitted a status report to
    5   Judge Lafferty in advance of a November 13, 2020 hearing. In that status report,
    6   JadooTV expressed its frustrations to Judge Lafferty about Dish’s failure to meet
    7   and confer. Punzalan Decl., ¶ 11, Ex. I. As stated in that letter, DISH continually
    8   failed to respond directly to JadooTV’s proposals and instead continued to burden
    9   the Court without first contacting JadooTV’s counsel. Id.
   10         At a December 11, 2019 hearing with Judge Lafferty, JadooTV informed the
   11   Bankruptcy Court that it had produced the documents directed by Judge Lafferty to
   12   be produced, namely: documents related to Haseeb Shah, documents from eight
   13   custodians identified by DISH in an October 22, 2019 submission to the Court, sales
   14   and financial documents, eMedia documents, and SASP documents. Punzalan Decl.,
   15   ¶ 12, Ex. 10. Again, these discovery documents were produced in conjunction with
   16   Judge Lafferty’s guidance and direction.
   17   DISH Files Its Motion to Compel Just One Week After the Lifting of the Stay
   18         On January 8, 2020, the parties agreed to lift the stay effective January 14,
   19   2020. Punzalan Decl., ¶ 13, Ex. K. In yet another attempt to mislead the Court,
   20   DISH’s Supplemental Reply and Supplemental Declaration completely
   21   mischaracterizes the one phone call between DISH and JadooTV’s counsel before
   22   JadooTV filing the motion to compel. On January 22, 2020, a little more than one
   23   week after the stay was lifted, DISH and JadooTV’s counsel had a phone call in
   24   which both counsel agreed to schedule another call to discuss the discovery issue.
   25   Punzalan Decl., ¶ 14, Ex. M. During this January 22nd call, the parties’ counsel
   26   agreed that because of the large number of discovery requests to discuss, the most
   27   efficient method to address each issue was for JadooTV’s counsel to fill in
   28   JadooTV’s positions in a joint stipulation and schedule another call to discuss each
                                                   5
                           MOTION FOR RECONSIDERATION BY JADOO TV, INC.
                                    Case No. 2:18-CV-09768-FMO-KS
Case 2:18-cv-09768-FMO-KS Document 148 Filed 03/09/20 Page 7 of 10 Page ID #:4006



    1   issue in detail. Punzalan Decl., ¶ 14, Ex. M. This January 22nd call was very brief,
    2   and the parties did not address any requests in substance. Punzalan Decl., ¶ 14.
    3         As the counsel agreed, on January 24, 2020, JadooTV’s counsel emailed
    4   DISH’s counsel with its version of the stipulation and asked to get on another phone
    5   call. Punzalan Decl., ¶ 15, Ex. L. However, without JadooTV’s counsel’s
    6   authorization, DISH’s counsel filed the Joint Stipulation and motion to compel on
    7   the next day, a Saturday. Dkt. No. 132; see also Punzalan Decl., Ex. M. In keeping
    8   with its gamesmanship, DISH filed the motion to compel on a weekend without first
    9   calling JadooTV’s counsel or scheduling a call as the counsel had agreed. Although
   10   Local Rule 37-2.2 requires the non-movant to sign this stipulation “electronically or
   11   otherwise”, JadooTV’s counsel did not provide any signature or authorization for
   12   the filing of this stipulation. Punzalan Decl., ¶ 15, Ex. L.
   13         The parties’ counsel’s only substantive call regarding these discovery matters
   14   occurred on February 10, 2020, more than two weeks after DISH filed the Joint
   15   Stipulation without JadooTV’s counsel’s authorization. DISH’s counsel only
   16   scheduled this call after reviewing JadooTV’s memorandum in opposition to the
   17   motion to compel. Punzalan Decl., ¶¶ 17, 18; Ex. N. But during that call, DISH’s
   18   counsel, who had previously been civil in direct communications, engaged in a 45-
   19   minute call whereby DISH’s counsel continually yelled unprofessionally at
   20   JadooTV’s counsel. Punzalan Decl., ¶¶ 17, 18; Ex. N. Instead of discussing the
   21   issues, DISH’s counsel yelled repeatedly without engaging in an actual dialogue,
   22   and JadooTV’s counsel repeatedly requested that DISH’s counsel lower his voice
   23   and act professionally. Punzalan Decl., ¶¶ 17, 18; Ex. N. Despite this
   24   unprofessionalism, during this call, JadooTV made several proposals to resolve the
   25   issues but received only loudly-voice accusations in response. Punzalan Decl., ¶¶
   26   17, 18; Ex. N. In an attempt to again create a misleading written record, DISH’s
   27   counsel sent an email to JadooTV’s counsel claiming JadooTV “reneged” on a
   28   promise. However, JadooTV’s counsel responded that it reneged on no promise and
                                                   6
                            MOTION FOR RECONSIDERATION BY JADOO TV, INC.
                                     Case No. 2:18-CV-09768-FMO-KS
Case 2:18-cv-09768-FMO-KS Document 148 Filed 03/09/20 Page 8 of 10 Page ID #:4007



    1   would, as it had done since being retained in July 2019, work with DISH to produce
    2   all relevant documents. Punzalan Decl., Ex. N.
    3   ARGUMENT
    4         A. Legal Standard
    5
              A district court has the inherent power to reconsider and modify its orders
    6
        prior to the entry of judgment. Smith v. Massachusetts, 543 U.S. 462, 475 (2005).
    7
        Once an order of the court is entered, the court can set aside or change it on a
    8
        motion for reconsideration. Ground v. Sullivan, 785 F. Supp. 1407, 1411 (S.D. Cal.
    9
        1992) (citation omitted). Reconsideration may be proper where the movant shows a
   10
        manifest error of law or newly discovered evidence, or where the district court has
   11
        misunderstood a party or made an error of apprehension. Villanueva v. United
   12
        States, 662 F.3d 124, 128 (1st Cir. 2011). Under Local Rule 7-18, a motion for
   13
        reconsideration may be made only on the grounds of (a) a material difference in fact
   14
        or law from that presented to the Court before such decision that in the exercise of
   15
        reasonable diligence could not have been known to the party moving for
   16
        reconsideration at the time of such decision, or (b) the emergence of new material
   17
        facts or a change of law occurring after the time of such decision, or (c) a manifest
   18
        showing of a failure to consider material facts presented to the Court before such
   19
        decision.
   20
              Here, JadooTV respectfully requests that the Court reconsider its original
   21
        findings that JadooTV has “refus[ed] to produce documents in response to
   22
        Plaintiff’s RFPs” (Dkt. No. 145 at 7) and that “Jadoo has sought at every turn to
   23
        evade its discovery obligations in this lawsuit” (Docket No. 145 at 7). As stated
   24
        above, DISH’s Supplemental Memorandum and Supplemental Declaration, filed
   25
        after JadooTV’s memorandum, provided misleading factual statements and omitted
   26
        key facts regarding the discovery history. Because this matter was submitted on the
   27
        papers and without a hearing, JadooTV had no opportunity to rebut these misleading
   28
                                                  7
                            MOTION FOR RECONSIDERATION BY JADOO TV, INC.
                                     Case No. 2:18-CV-09768-FMO-KS
Case 2:18-cv-09768-FMO-KS Document 148 Filed 03/09/20 Page 9 of 10 Page ID #:4008



    1   factual statements, and as such, these facts constitute material differences in fact that
    2   presented to the Court before its decision that in the exercise of reasonable diligence
    3   could not have been known to JadooTV. As such, JadooTV respectfully requests
    4   that the Court grant JadooTV’s motion for reconsideration.
    5         1. DISH’s Description of the Discovery Process Creates a Misleading
    6             Narrative of the Discovery Process Overseen by Judge William
    7             Lafferty of the United States Bankruptcy Court
    8         As stated above, DISH’s Supplemental Memorandum and Supplemental
    9   Declaration created the misleading narrative that JadooTV refused to produce
   10   documents and evaded discovery obligations. But as stated above and detailed in the
   11   accompanying declaration of Mark Punzalan, JadooTV actively produced
   12   documents throughout the bankruptcy process at the direction of Judge Lafferty.
   13   DISH’s Supplemental Declaration, however, makes no mention of this involved
   14   proceeding with the Bankruptcy Court.
   15         While JadooTV faced tremendous burdens in responding to DISH’s discovery
   16   requests given its new counsel who had not been involved in the previous discovery
   17   efforts by JadooTV’s former counsel. Moreover, JadooTV was undergoing an
   18   arduous process through bankruptcy which led Judge Lafferty to try and direct a
   19   more limited form of discovery. While JadooTV had to focus its efforts on
   20   restructuring through bankruptcy, it nevertheless agreed to and produce documents
   21   relating to categories that DISH thought was most relevant in the underlying
   22   litigation. Once the stay was lifted on January 14, 2020, the parties were no longer
   23   in the limited discovery world of the Bankruptcy Court, and JadooTV was ready to
   24   engage in the discovery posture before the stay. Instead of focusing its efforts on
   25   discovery, however, JadooTV, which still has a bankruptcy matter pending before
   26   Judge Lafferty, has been forced to spend its limited funds and resources on this
   27   motion to compel. However, burdening the Court with this motion to compel could
   28   have been avoided if DISH’s counsel adequately met and conferred with JadooTV’s
                                                   8
                            MOTION FOR RECONSIDERATION BY JADOO TV, INC.
                                     Case No. 2:18-CV-09768-FMO-KS
Case 2:18-cv-09768-FMO-KS Document 148 Filed 03/09/20 Page 10 of 10 Page ID #:4009



    1   counsel before filing the motion.
    2         2. DISH Failed to Schedule a Pre-Motion Telephonic Conference with
    3            JadooTV’s New Counsel
    4
              Moreover, DISH should have conducted a telephonic conference pursuant to
    5
        the Court’s standing order. As the Court’s standing order states, once the parties
    6
        reach an impasse regarding discovery, any movant on a motion to compel must
    7
        contact the Court within twenty-four hours of the last conference. DISH’s counsel
    8
        failed to do this, however. While DISH conducted a conference in early 2018 with
    9
        JadooTV’s former counsel, DISH failed to conduct any such conference with
   10
        JadooTV’s current counsel before filing its motion to compel. As stated above,
   11
        DISH also filed the Joint Stipulation with JadooTV’s authorization. On these
   12
        grounds, JadooTV respectfully requests that the Court reconsider the order on the
   13
        motion to compel.
   14
        IV. CONCLUSION
   15
              As stated herein, JadooTV has cooperated with DISH in producing discovery
   16
        and will continue to cooperate to produce all relevant documents. DISH, not
   17
        JadooTV, is the party that has failed to repeatedly meet and confer regarding
   18
        discovery, and a proper meet and confer could have avoided the time and expense in
   19
        this motion to compel. JadooTV respectfully requests that the Court reconsider its
   20
        rulings stating that JadooTV has refused to produce discovery and that it has evaded
   21
        discovery.
   22
   23
        Dated: March 9, 2020                          CHAN PUNZALAN LLP
   24
                                                      /s/ Mark Punzalan
   25                                                    Mark Punzalan
   26
                                                      Counsel for Defendants
   27                                                 Jadoo TV, Inc. and Sajid Sohail
   28
                                                  9
                            MOTION FOR RECONSIDERATION BY JADOO TV, INC.
                                     Case No. 2:18-CV-09768-FMO-KS
